Per Curiam. This was a proceeding in the county court to make a special assessment upon contiguous property for the purpose of improving one of the public streets of the city of Pana. The court having appointed commissioners to make the assessment and their report having been filed, appellants appeared and filed objections to its confirmation. A jury trial was had which resulted in a confirmation of the report of the commissioners, and a judgment against appellants for costs. From, the order confirming the report of the commissioners and said judgment for costs this appeal was taken. This is a case relating to the revenue and this court can not take jurisdiction of it: Potwin v. Johnson, 106 Ill. 532; The People, etc., v. Springer, Ibid. 542; Herhold v. City of Chicago, Ibid. 547; Webster v. The People, etc., 98 Ill. 343. The appeal will therefore be dismissed. Appeal dismissed.